Exhibit 10.1(a)

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated effective as of                     ,
2002, is made by and between Impac Mortgage Holdings, Inc., a Maryland
corporation (the “Company”), and                              (the
“[Director/Officer]”).

 

RECITALS

 

  A. The Company is a corporation organized under the general Laws of the State
of Maryland

 

  B. The charter of the Company (the “Charter”) provides that the Company has
the power, to the maximum extent permitted by Maryland law in effect from time
to time, to indemnify the directors, officers and employees of the Company.

 

  C. The bylaws of the Company (the “Bylaws”) provide that each director [and
officer] of the Company shall be indemnified by the Company to the maximum
extent permitted by Maryland law in effect from time to time.

 

  D. The Company wishes to induce the [Director/Officer] to provide services to
the Company as a [Director/Officer], and to provide the [Director/Officer] with
specific contractual assurance that indemnification will be available to the
[Director/Officer] regardless, among other things, of any amendment to the
Charter or By-laws of the Company or any acquisition transaction relating to the
Company.

 

NOW THEREFORE, the parties hereto are entering into this Indemnification
Agreement (the “Agreement”) as of the date hereof to evidence the obligation of
the Company to indemnify the [Director/Officer].

 

SECTION 1

 

Definitions. In this Agreement the following words have the meanings indicated.

 

  (1) “Change of Control” has the meaning set forth in Exhibit A hereto.

 

  (2) “Company” includes any domestic or foreign predecessor entity of the
Company in a merger, consolidation or other transaction in which the
predecessor’s existence ceased upon consummation of the transaction.

 

  (3) “Corporate Status” describes the status of a person who is or was a
director of the Company (or of any domestic or foreign predecessor entity of the
Company in a merger, consolidation or other transaction in which the
predecessor’s interest ceased upon consummation of the transaction) or is or was
serving at the request of the Company (or any such predecessor entity) as a
director, officer, partner

 

1



--------------------------------------------------------------------------------

(limited or general), member, trustee, employee or agent of any other foreign or
domestic corporation, partnership, joint venture, limited liability company,
trust, other enterprise (whether conducted for profit or not for profit) or
employee benefit plan. The Company (and any domestic or foreign predecessor
entity of the Company in a merger, consolidation or other transaction in which
the predecessor’s existence ceased upon consummation of the transaction) shall
be deemed to have requested the [Director/Officer] to provide service to or for
an employee benefit plan where the performance of the [Director/Officer]’s
duties to the Company (or any such predecessor entity) also imposes or imposed
duties on, or otherwise involves or involved services by, the Company to the
plan or participants or beneficiaries of the plan.

 

  (4) “[Director/Officer]” means any person who is or was a [director/officer]
of the Company and any person who, while a [director/officer] of the Company, is
or was serving at the request of the Company as a director, officer, partner,
trustee, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other enterprise, or employee benefit plan.

 

  (5) “Expenses” include attorneys’ fees.

 

  (6) “Official Capacity” means, with respect to a director, the office of
director in the Company. “Official Capacity” does not include service for any
other foreign or domestic corporation or any partnership, joint venture, trust,
other enterprise, or employee benefit plan.

 

  (7) “Party” includes a person who was, is or is threatened to be made a named
defendant or respondent in a proceeding.

 

  (8) “Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, or investigative.

 

  (9) “Special Legal Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporate law and that neither currently is, or in
the past two years has been retained to represent (i) the Company or the
[Director/Officer] in any matter material to either such party, or (ii) any
other party to the Proceeding giving rise to a [Director/Officer]’s claim for
indemnification from the Company.

 

SECTION 2

 

Indemnification of [Director/Officer].

 

  (1) Provided the determination required under Section 5 has been made, the
Company shall indemnify any [Director/Officer] made a Party to any Proceeding by
reason of that [Director/Officer]’s service as a [Director/Officer] (or in the
[Director/Officer]’s Corporate Status) unless it is established that:

 

  (i) The act or omission of the [Director/Officer] was material to the matter
giving rise to the proceeding and

 

  1. Was committed in bad faith; or

 

2



--------------------------------------------------------------------------------

  2. Was the result of active and deliberate dishonesty; or

 

  3. The [Director/Officer] actually received an improper personal benefit in
money, property, or services or

 

  4. In the case of any criminal proceeding, the [Director/Officer] had
reasonable cause to believe that the act or omission was unlawful.

 

  (2)    (i)         Indemnification shall be against judgment, penalties,
fines, settlements, and reasonable expenses actually (including attorneys fees)
incurred by the [Director/Officer] in connection with the Proceeding. Excise
taxes assessed on the [Director/Officer] with respect to an employee benefit
plan pursuant to applicable law shall be deemed fines for these purposes.

 

  (ii) However, if the Proceeding was one by or in the right of the Company,
indemnification shall be made only against reasonable Expenses and may not be
made in respect of any Proceeding in which the [Director/Officer] shall have
been adjudged to be liable to the Company.

 

  (3)    (i)         In making a determination with respect to entitlement or
authorization of indemnification hereunder, the person or entity making such
determination shall presume that the [Director/Officer] is entitled to
indemnification under this Agreement, and the Company shall bear the burden of
proof to overcome such, presumption.

 

  (ii) The termination of any Proceeding by judgment, order, or settlement does
not create a presumption that the [Director/Officer] did not meet the requisite
standard of conduct set forth in this Section 2.

 

  (iii) The termination of any Proceeding by conviction, or a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the [Director/Officer] did not
meet the requisite standard of conduct set forth in this Section.

 

  (4) Notwithstanding the foregoing, the Company may not indemnify a
[Director/Officer] or advance expenses for a proceeding brought by that
[Director/Officer] against the Company, except for a proceeding brought to
enforce indemnification under this Agreement or the Charter or By-laws of the
Company.

 

3



--------------------------------------------------------------------------------

SECTION 3

 

No indemnification of director liability for improper personal benefit. A
[Director/Officer] shall not be indemnified under Section 1 in respect of any
Proceeding charging improper personal benefit of the [Director/Officer], whether
or not involving action in the [Director/Officer]’s Official Capacity, in which
the [Director/Officer] was adjudged to be liable on the basis that personal
benefit was improperly received.

 

SECTION 4

 

Required indemnification against Expenses incurred in successful defense.

 

  (1) A [Director/Officer] who has been successful, on the merits or otherwise,
in the defense of any Proceeding shall be indemnified against reasonable
Expenses incurred by the [Director/Officer] in connection with the Proceeding.

 

  (2) If the [Director/Officer] is not wholly successful in the Proceeding
pursuant to a final, non-appealable order but is successful, on the merits or
otherwise as to one or more but less than all claims, issues or matters in the
Proceeding pursuant to a final non-appealable order, the Company shall indemnify
the [Director/Officer] against all Expenses actually incurred by or on behalf of
such [Director/Officer] in connection with each successfully resolved claim,
issue or matter.

 

  (3) Nothing in this Agreement shall limit the power of a court of appropriate
jurisdiction to order indemnification of a [Director/Officer] to the maximum
extent permitted by Maryland law in effect from time to time, including the
right to recover the Expenses of securing such reimbursement.

 

SECTION 5

 

Determination that indemnification is proper.

 

  (1) Indemnification under this Agreement shall not be made by the Company
unless authorized for the specific Proceeding after a determination has been
made that indemnification of the [Director/Officer] is permissible in the
circumstances because the [Director/Officer] has met the standard of conduct set
forth in Section 2.

 

  (2) Prior to a Change of Control, such determination shall be made:

 

  (i) By the Board of Directors by a majority vote of a quorum consisting of
Directors not, at the time, Parties to the Proceeding, or, if such a quorum
cannot be obtained, then by a majority vote of a committee of the Board
consisting solely of two or more Directors not, at the time, Parties to such
Proceeding and who were duly designated to act in the matter by a majority vote
of the full Board in which the designated Directors who are Parties may
participate;

 

4



--------------------------------------------------------------------------------

  (ii) By Special Legal Counsel selected by the Board of Directors or a
committee of the Board by vote as set forth in subparagraph (i) of this
paragraph, or, if the requisite quorum of the full Board cannot be obtained
therefore and the committee cannot be established, by a majority vote of the
full Board in which Directors who are Parties may participate; or

 

  (iii) By the stockholders.

 

  (3) Following a Change of Control, such determination shall be made as set
forth under “Determination by Special Legal Counsel” in Exhibit A hereto;

 

  (4) Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel, authorization
or indemnification and determination as to the reasonableness of Expenses shall
be made in the manner specified in subparagraph (ii) of paragraph (2) of this
Section for selection of such counsel.

 

  (5) Shares held by [Directors/Officers] who are Parties to the Proceeding
shall not be voted on the subject matter under this Section.

 

  (6) If the person or entity making the determination whether the
[Director/Officer] is entitled to indemnification shall not have made a
determination within sixty (60) days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the [Director/Officer] shall be entitled to such
indemnification, absent: (i) a misstatement by the [Director/Officer] of a
material fact, or an omission of a material fact necessary to make the
[Director/Officer]’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law. Such sixty (60)-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person or entity
making said determination in good faith requires additional time for the
obtaining or evaluating of documentation and/or information relating thereto.
The foregoing provisions of this paragraph (6) shall not apply: (i) if the
determination of entitlement to indemnification is to be made by the
stockholders and if within fifteen (15) days after receipt by the Company of the
request for such determination the Board of Directors resolves to submit such
determination to the stockholders for consideration at an annual or special
meeting thereof to be held within seventy-five (75) days after such receipt and
such determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel.

 

  (7) Upon a Change of Control, the Company shall comply with the a provisions
under “Establishment of Trust” in Exhibit A hereto.

 

5



--------------------------------------------------------------------------------

SECTION 6

 

Payment of Expenses in advance of final disposition of action.

 

  (1) Reasonable Expenses incurred by a [Director/Officer] who is a Party to a
Proceeding shall be paid or reimbursed by the Company in advance of the final
disposition of the Proceeding, upon receipt by the Company of:

 

  (i) A written affirmation by the [Director/Officer] of the
[Director/Officer]’s good faith belief that the standard of conduct necessary
for indemnification by the Company as authorized in this Agreement has been met;
and

 

  (ii) A written undertaking by or on behalf of the [Director/Officer] to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

 

  (2) The undertaking required by subparagraph (ii) of paragraph (1) of this
Section shall be an unlimited general obligation of the [Director/Officer] but
need not be secured and may be accepted without reference to financial ability
to make the repayment.

 

  (3) Expenses incurred by or on behalf of the [Director/Officer] in connection
with any Proceeding shall be advanced within twenty (20) days after the receipt
by the Company of a statement from the [Director/Officer] requesting the
advance.

 

SECTION 7

 

Reimbursement of the [Director/Officer]’s Expenses incurred while appearing as
witness. The Company shall pay or reimburse Expenses incurred by [a Director/an
Officer] in connection with an appearance as a witness in a Proceeding at a time
when the [Director/Officer] has not been made a named defendant or respondent in
the Proceeding.

 

SECTION 8

 

[Director/Officer]’s service to employee benefit plan. For purposes of this
Agreement:

 

  (1) The Company shall be deemed to have requested [a Director/an Officer] to
serve an employee benefit plan where the performance of the [Director/Officer]’s
duties to the Company also imposes duties on, or otherwise involves services
‘by, the Director to the plan or participants or beneficiaries of the plan;

 

  (2) Excises taxes assessed on a [Director/Officer] with respect to an employee
benefit plan pursuant to applicable law shall be deemed fines; and

 

  (3) Action taken or omitted by the [Director/Officer] with respect to an
employee benefit plan in the performance of the [Director/Officer]’s duties for
a purpose reasonably believed by the [Director/Officer] to be in the interest of
the participants and beneficiaries of the plan shall be deemed to be for a
purpose which is not opposed to the best interest of the Company.

 

6



--------------------------------------------------------------------------------

SECTION 9

 

Cooperation. The [Director/Officer] shall cooperate with the person or entity
making any determination with respect to the [Director/Officer]’s entitlement to
indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the [Director/Officer] and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by the [Director/Officer] in so
cooperating shall be borne by the Company (irrespective of the determination as
to the Company’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the [Director/Officer] harmless therefrom.

 

SECTION 10

 

Remedies.

 

  (1) In the event that: (i) a determination is made that the [Director/Officer]
is not entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the [Director/Officer] under this Agreement is
not timely made, the [Director/Officer] shall be entitled to an adjudication in
an appropriate court of competent jurisdiction of such [Director/Officer]’s
entitlement to such indemnification or advancement of Expenses.

 

  (2) In the event that a determination shall have been made pursuant to this
Agreement that the [Director/Officer] is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 10 shall be conducted in
all respects as a de novo trial, on the merits and the [Director/Officer] shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding commenced pursuant to this Section 10, the Company shall have the
burden of proving that the [Director/Officer] is not entitled to indemnification
or advancement of Expenses, as the case may be.

 

  (3) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

  (4) In the event that the [Director/Officer], pursuant to this Section 10,
seeks a judicial adjudication of such [Director/Officer]’s rights under, or to
recover damages for breach of, this Agreement, if successful in whole or in
part, the [Director/Officer] shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all reasonable Expenses
actually incurred by such [Director/Officer] in such judicial adjudication.

 

7



--------------------------------------------------------------------------------

SECTION 11

 

Notification and Defense of Claims.

 

The [Director/Officer] agrees promptly to notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder, but the
failure so to notify the Company will not relieve the Company from any liability
that the Company may have to the [Director/Officer] under this Agreement unless
the Company is materially prejudiced thereby. With respect to any such
Proceeding as to which the [Director/Officer] notifies the Company of the
commencement thereof:

 

  (1) The Company will be entitled to participate therein at their own expense.

 

  (2) Except as otherwise provided below, the Company will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to the
[Director/Officer]. After notice from the Company to the [Director/Officer] of
the Company’s election so to assume the defense thereof, the Company will not be
liable to the [Director/Officer] under this Agreement for any legal or other
expenses subsequently incurred by the [Director/Officer] in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. The [Director/Officer] shall have the right to employ
[Director/Officer]’s own counsel in such Proceeding, but the fees and
disbursements of such counsel incurred after notice from the Company of the
Company’ assumption of the defense thereof shall be at the expense of
[Director/Officer] unless (a) the employment by counsel by [Director/Officer]
has been authorized by the Company, (b) the [Director/Officer] shall have
reasonably concluded that there may be a conflict of interest between the
Company and the [Director/Officer] in the conduct of the defense of such action,
(c) such Proceeding seeks penalties or other relief against the
[Director/Officer] with respect to which the Company could not provide monetary
indemnification to the [Director/Officer] (such as injunctive relief or
incarceration) or (d) the Company shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company, or as to which [Director/Officer] shall have reached the
conclusion specified in clause (b) above, or which involves penalties or other
relief against [Director/Officer] of the type referred to in clause (c) above.

 

  (3) The Company shall not be liable to indemnify the [Director/Officer] under
this Agreement for any amounts paid in settlement of any action or claim
effected without the Company’s written consent. The Company shall not settle any
action or claim in any manner that would impose any penalty or limitation on the
[Director/Officer] without [Director/Officer]’s written consent. Neither the
Company nor the [Director/Officer] will unreasonably withhold consent to any
proposed settlement.

 

8



--------------------------------------------------------------------------------

SECTION 12

 

Non-exclusivity. The indemnification and advancement of Expenses or authorized
by this Agreement shall not be deemed exclusive of any other right, by
indemnification or otherwise, to which a [Director/Officer] may be entitled
under the Charter, the Bylaws, a resolution of stockholders or directors, an
agreement or otherwise, both as to action in an Official Capacity and as to
action in another, capacity while holding office.

 

SECTION 13

 

Insurance.

 

The Company shall maintain directors and officers liability insurance providing
liability insurance for the [Director/Officer] in an amount at least as great
and with the full protection as was in effect on the date of this Agreement
during the term of this Agreement and for six years following the conclusion of
the [Director/Officer]’s service as [a Director/an Officer]. Upon any “Change of
Control” the Company shall obtain continuation and/or “tail” coverage for the
[Director/Officer] with respect to all insurance maintained for the benefit of
directors immediately prior to the Change of Control to the maximum extent
obtainable at the time, provided that the Company shall not be required to incur
premiums for such coverage in an amount greater than twice the applicable
premium at the time of the Change of Control.

 

SECTION 14

 

Continuation of indemnity.

 

All agreements and obligations of the Company contained herein shall continue
during the period the [Director/Officer] is an officer or a member of the Board
of Directors of the Company and shall continue thereafter so long as the
[Director/Officer] shall be subject to any threatened, pending or completed
Proceeding by reason of such [Director/Officer]’s Official Capacity or corporate
status and during the period of statute of limitations for any act or omission
occurring during the [Director/Officer]’s term of office. No legal action shall
be brought and no cause of action shall be asserted by or on behalf of the
Company against the [Director/Officer], the [Director/Officer]’s spouse, heirs,
executors or personal or legal representatives after the expiration of two (2)
years from the date of accrual of such cause of action, and any claim or cause
of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two (2) year period
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern. This
Agreement shall be binding upon the Company and any successors and assigns and
shall inure to the benefit of the [Director/Officer] and such
[Director/Officer]’s heirs, executors and administrators.

 

9



--------------------------------------------------------------------------------

SECTION 15

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the Laws of the State of Maryland applicable to agreements to be made and
to be performed entirely within such State.

 

SECTION 16

 

Captions. The captions assigned to provisions of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

 

SECTION 17

 

Number and Gender. Use of the singular in this Agreement includes the plural,
use of the plural includes the singular, and use of one gender includes both
genders, as the context may require.

 

SECTION 18

 

Cross References and Exhibits. Any reference in this Agreement to a “Section” or
“paragraph” shall be construed, respectively, as referring to a section of this
Agreement, or a paragraph of the Section of this Agreement in which the
reference appears.

 

SECTION 19

 

Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the Company.

 

SECTION 20

 

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity of any other provision, and all other
provisions shall remain in full force and effect.

 

SECTION 21

 

Entire Agreement. This Agreement, the Charter and the Bylaws contain the entire
agreement between the parties as to the rights granted and the obligations
assumed in this instrument. This Agreement may be amended only by a subsequent
written instrument signed by both parties.

 

SECTION 22

 

Non-Assignability. This Agreement may not be assigned by either party hereto,
and any purported assignment of this Agreement shall be null and void.

 

10



--------------------------------------------------------------------------------

SECTION 23

 

Waiver. Any forbearance by a party to this Agreement in exercising any right or
remedy under this Agreement or otherwise afforded by applicable law shall not be
a waiver of or preclude the exercise of that or any other right or remedy.

 

(Signature page follows)

 

11



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

“Company” IMPAC MORTGAGE HOLDINGS, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

“[Director/Officer]” By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

Exhibit A

 

Additional Change of Control Provisions

 

Definition of Change in Control

 

For purposes of this Indemnification Agreement, “Change in Control” shall mean a
change in the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the Company, or any
successor in interest thereto, whether through the ownership of voting
securities, by contract or otherwise, including but not limited to a change
which would be required to be reported under Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 as in
effect on the date hereof (the “Exchange Act”) or as may otherwise be determined
pursuant to a resolution of the Board of Directors. A rebuttable presumption of
a Change in Control shall be created by any of the following, which first occur
after the date hereof, and the Company shall bear the burden of proof to
overcome such presumption:

 

  (1) the ability of any “Person” (as such term is defined in Sections 13(d) and
14(d) of the Exchange Act) together with an “Affiliate” or “Associate” (as
defined in Rule 12b-2 of the Exchange Act) or “Group” (within the meaning of
Section 13(d)(3) of the Exchange Act) to exercise or direct the exercise of
[20%] or more of the combined voting power of all outstanding voting stock of
the Company in the election of directors (“Interested Party”) (provided,
however, “Interested Party” shall not include an agent, broker, nominee,
custodian or trustee, solely in their capacity as such, for one or more persons
who do not individually or as a group possess such power),

 

  (2) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by the directors representing two-thirds of the directors
then in office who were the directors at the beginning of the period,

 

  (3) the approval of the stockholders of the Company of:

 

  (a) a merger or consolidation of the Company with any Interested Party,

 

  (b) any sale, lease, exchange, mortgage, pledge, transfer, or other
disposition, to or with any Interested Party in any transaction or series of
transactions, of the Company’s assets or the assets of any subsidiary of the
Company having a market value equal to 10% or more of: (i) the aggregate market
value of all assets of the Company determined on a consolidated basis, (ii) all
outstanding common stock of the Company, or (iii) the earning power or net
income of the Company, determined on a consolidated basis,

 

  (c) the issuance or transfer by the Company, or any subsidiary thereof, to any
Interested Party in any transaction or a series of transactions, of capital
securities with a value equal to 5% or more of the aggregate market value

 

1



--------------------------------------------------------------------------------

of the then outstanding common stock of the Company other than the issuance or
transfer of such shares of common stock to all stockholders of the Company on a
pro rata basis,

 

  (d) the adoption of any plan or proposal for the partial or complete
liquidation or dissolution of the Company proposed by an Interested Party or
pursuant to any agreement, arrangement or understanding, whether or not in
writing, with any Interested Party, or

 

  (e) any reclassification of securities, including, without limitation, any
share split, share dividend, or other distributions of shares, or any reverse
share split, recapitalization of the Company, or any merger or consolidation of
the Company with any subsidiary thereof, or any other transaction proposed by,
or pursuant to, any agreement, arrangement, or understanding, whether or not in
writing, with any Interested Party which has the effect, directly or indirectly,
of increasing the proportionate voting interest of any Interested Party directly
or indirectly owned by any such Interested Party, or

 

  (4) any receipt by any Interested Party, directly or indirectly, of any loans,
advances, guarantees, pledges or other financial assistance, or any tax credits
or other tax advantages provided by or through the Company other than the
receipt of such advantages which are provided to all stockholders of the Company
on a pro rata basis.

 

Determination by Special Legal Counsel

 

If a Change in Control shall have occurred, a determination that indemnification
of the [Director/Officer] is permissible in the circumstances shall be made by
Special Legal Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the [Director/Officer]. Special Legal Counsel shall
be selected by the [Director/Officer] (unless the [Director/Officer] requests
that the determination be made by the Board of Directors or the stockholders of
the Company, in which case Section 5 of the Agreement shall apply). If the
[Director/Officer] selects Special Legal Counsel to make the determination that
indemnification is permissible in the circumstances, the [Director/Officer]
shall give prompt notice to the Company of the Special Legal Counsel so
selected.

 

In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel following a change of control or pursuant to Section
5(2)(ii) of the Agreement, the Company may, within seven (7) days after such
written notice of selection shall have been given, deliver to the
[Director/Officer] a written objection to such selection. Such objection may be
asserted only on the grounds that the Special Legal Counsel so selected does not
meet the requirements set forth in the definition of “Special Legal Counsel”. If
such written objection is made, the Special Legal Counsel so selected may not
serve as Special Legal Counsel until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by the
[Director/Officer] of a written request for indemnification, no Special Legal
Counsel shall have been selected or, if selected, shall have been objected to,
either the Company

 

2



--------------------------------------------------------------------------------

or the [Director/Officer] may petition a court for resolution of any objection
which shall have been made by the Company or the [Director/Officer] to the
other’s selection of Special Legal Counsel and/or for the appointment as Special
Legal Counsel of a person selected by the court or by such other person as the
court shall designate, and the person with respect to whom an objection is so
resolved or the person so appointed shall act as Special Legal Counsel
hereunder. The Company shall pay all reasonable fees and expenses of Special
Legal Counsel incurred in connection with acting pursuant this paragraph, and
all reasonable fees and expenses incident to the selection of such Special Legal
Counsel pursuant to this paragraph. In the event that a determination of
entitlement to indemnification is to be made by Special Legal Counsel and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after the receipt by the Company of the [Director/Officer]’s
request in accordance with this section, upon the due commencement of any
judicial proceeding in accordance with the provisions of this Agreement and
applicable law, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 

3



--------------------------------------------------------------------------------

Establishment of Trust upon Change in Control

 

In the event of a Change in Control, the Company shall, upon written request by
the [Director/Officer], create a trust for the benefit of the [Director/Officer]
(“Trust”) and from time to time upon written request by the [Director/Officer],
shall fund such Trust in an amount sufficient to satisfy any and all Expenses,
judgments, penalties, fines and settlement amounts actually incurred by or on
behalf of such [Director/Officer] or claimed, reasonably anticipated or proposed
to be paid in accordance with the terms of this Agreement. The amount to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by Special Legal Counsel selected in accordance with this Agreement
(unless the [Director/Officer] shall have requested that the determination as to
entitlement to indemnification shall be made by the person or persons and in the
manner provided in Section 5 of the Agreement, in which event the person or
persons so selected shall determine the amount to be deposited in Trust pursuant
to the foregoing funding obligation). The terms of the Trust shall provide that:
(i) the Trust shall not be revoked or the principal thereof invaded, without the
prior written consent of the [Director/Officer], (ii) the trustee of the Trust
(“Trustee”) shall advance, within two business days of a request by the
[Director/Officer] and in accordance with Section 6 of this Agreement, any and
all reasonable Expenses to the [Director/Officer], (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above, (iv) the Trustee shall promptly pay to the [Director/Officer]
all amounts for which the [Director/Officer] shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such Trust shall revert to the Company upon a final determination by
Special Legal Counsel that the [Director/Officer] has been fully indemnified
under the terms of this Agreement. The Trustee shall be chosen by the
[Director/Officer] and agreed to by the Company. Nothing in this paragraph shall
relieve the Company of any of their obligations under this Agreement.

 

 

--------------------------------------------------------------------------------

[Director/Officer]

--------------------------------------------------------------------------------

Impac Mortgage Holdings, Inc. By: William Ashmore, President

 

4